DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that, “The present application is a divisional application of U.S. Patent No. 10,621,637. During prosecution of the application that issued as U.S. Patent No. 10,621,637, not only did Examiner Joseph indicate that the addition of the same limitations as introduced into the amended claims herein rendered the claims indicative of an integration into a practical application when the claims are taken as an ordered combination, but Examiner Joseph suggested such amendments to overcome the §101 rejections in that matter. As such, Applicant respectfully requests similar treatment in the present matter and allowance of the pending claims, as amended.” The Examiner notes that the ‘637 application overcame the rejections because there was a prompting of a user to communicate via an alternative communications channel and the user was subsequently provided a means in which to communicate through said channel. The claims of the instant application do not share that fact pattern. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8, 15 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite providing, using, searching, entering, reviewing, contacting, making, formatting and accepting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions
The limitations providing, using, searching, formatting and accepting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “electronic database, display, display device, search form”, nothing in the claim element precludes the step from practically being managing personal behavior. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, electronic database, display, display device, search form. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“electronic database, display, display device, search form”,)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims recite: 19-SMS messaging, but these elements do not remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-3, 6, 8, 15 and 19-22 are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628